The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The plaintiff brought this action to recover the forfeiture incurred by defendant, under the provisions of sec. 2570 of the Rev. Stat. of 1893. The case was heard by his Honor, Judge Witherspoon, by consent, without a jury, a trial by jury having been waived. Being a law case, the facts as found by the Circuit Judge are conclusive upon this Court, as has been held in numerous cases. Under the facts so found, there can be no doubt that the judgment rendered is free from error. The language of the section above cited is so plain as to leave no room for argument. See Tinsley v. Kirby, 8 S. C., 113, where a similar statutory provision was enforced. In justice to all parties concerned, the reporter should incorporate in his report of the case the decree of the Circuit Judge, where the facts will be found fully and clearly set forth, as well as the grounds of appeal.
In justice, however, to the defendant, who is a public *465officer, we take pleasure in saying that we find nothing in the case indicating any improper motive or intentional wrong-doing in charging and receiving more and other costs than such as are allowed by law. Still the fact remains that he did receive such illegal costs, and is, therefore, liable to the forfeiture plainly prescribed by the statute. This would necessarily require that the judgment appealed from should be affirmed; but counsel for respondent has very frankly stated, in his printed argument, that “since the trial and rendition of judgment in Circuit Court, Thos. Bibb, county treasurer of Oconee County, has refunded to plaintiff the $1 collected by defendant for him, and hence respondent asks only that the judgment below be affirmed as to the $10 forfeiture by appellaut for the illegal collection of $1 as costs for an alleged trial that was never had before defendant.”
The judgment of this Court, therefore, is, that the judgment of the Circuit Court be reversed, unless the plaintiff shall, within ten days after written notice of this judgment, enter a remittitur on the record for the sum of $1; and that upon the entry of such remittitur, the judgment appealed from be affirmed for the sum of $10.